Citation Nr: 0200670	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  01-09 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for status post right 
inguinal hernia repair with nerve entrapment, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1967 
until October 1969.  He also had an additional period of 
service in the Army National Guard from May 1985 until June 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 RO rating decision 
that continued a 10 percent rating for the veteran's service-
connected disability.


FINDING OF FACT

Symptoms associated with the veteran's status post right 
inguinal hernia repair with nerve entrapment include 
complaints of pain which is severe at times; the veteran does 
not have recurrence of the hernia.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post right inguinal hernia repair with nerve 
entrapment have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.114 (Diagnostic 
Code 7338), 4.123, 4.124, 4.124a (Diagnostic Codes 8530, 
8630, 8730) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the current evaluation assigned for 
his status post right inguinal hernia repair with nerve 
entrapment does not accurately reflect the severity of that 
disability.  The record reveals that in a May 2000 rating 
decision, the veteran 

was awarded service connection for status post right inguinal 
hernia repair with nerve entrapment, and was granted an 
evaluation of 10 percent effective from October 29, 1999.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Each service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2001). 

In the veteran's case, medical records reveal that he had 
inguinal hernia repair in 1989.  More recent medical evidence 
of record includes VA medical records dated from November 
1998 through April 2001.  Treatment records dated in November 
1998 show that the veteran gave a history of hernia repair in 
1989, and that the veteran complained of pain in his right 
groin area.  The examiner found no recurrence of the hernia 
upon examination.  The examiner reported that the veteran had 
pain on his left side, that the right canal was tender, and 
that pain was exacerbated with coughing and straightening.  
The examiner found that the right testicle was slightly 
larger and more tender than the left testicle.  The veteran 
was diagnosed with possible neuropathic pain secondary to 
ilioinguinal nerve entrapment.  

At a subsequent VA consultation in November 1998, the veteran 
complained of soreness, which was exacerbated by heavy 
lifting and associated with testicular swelling.  The veteran 
reported occasional shooting pain in his right groin.  The 
veteran stated that he had pain since his hernia repair in 
1989, and that resting 

relieved his pain.  Upon physical examination, the examiner 
found bilateral scarring consistent with hernia repair, with 
no bulging or tenderness.  The examiner found no direct or 
indirect hernia.  

VA treatment notes dated in December 1998 indicate that the 
veteran reported less pain, but stated that his pain was 
exacerbated with lifting or straining.  Upon physical 
examination, the examiner found no recurrence of a right 
hernia, and the veteran was less tender than he was a month 
earlier.  In March 1999, the veteran reported pain at the 
incision site.  The veteran reported that his pain improved 
with medication, and it only hurt when he strained.  Upon 
physical examination, the examiner found no hernia on the 
right side.  The veteran was diagnosed with nerve entrapment, 
which was improving.  

VA treatment records dated in October 1999 reveal that the 
veteran complained of pain at the operation site radiating to 
his right testicle and right hip area.  The veteran stated 
that he had some relief with medication, but the pain 
increased upon walking and exercise.  The veteran reported 
that this pain was relieved with rest.  The examiner noted 
that the veteran's pain was attributed to nerve entrapment.  
Upon clinical examination, the examiner found no evidence of 
a recurring hernia and no erythema or swelling.  The examiner 
reported chronic right groin pain since the veteran had a 
hernia repair in 1989.  The examiner found that although the 
veteran's pain persisted, the veteran's secondary nerve 
entrapment was controlled with medication.  

A January 2000 VA treatment record reported that the veteran 
had a fairly good response to his medication.  The veteran 
reported an almost constant low-grade discomfort in his right 
groin, and pain that was exacerbated by greater activity.  
The veteran stated that when this pain occurs, he takes 
medication with good relief.  Physical examination revealed 
no evidence of a recurrent hernia while standing or lying 
down.  The examiner found that both groins were without 
bulges, and examination of both canals revealed no indirect 
component.  The examiner's impression was "probably chronic 
pain secondary to nerve entrapment from" a right inguinal 
hernia repair. 

The veteran was afforded a VA peripheral nerves examination 
in October 2000.  The veteran stated that he began having 
pain in his right groin area approximately one year after the 
operation.  The veteran reported that the pain was constant, 
and was exacerbated by standing, walking, bending, and lying 
on his abdomen.  The veteran stated that he was unable to 
work because of the pain, but he reported that he had not 
lost any time from work due to the pain.  The veteran stated 
that he last worked in June 2000.  The veteran reported that 
he used medication to control his pain and denied any other 
neurologic symptomatology. The examiner noted that the 
veteran walked with a slight limp.  Upon examination of the 
motor system, the examiner found that all muscle groups 
exhibited normal strength, and that tone and coordination 
were intact.  Reflexes were symmetric, and both plantars were 
flexor.  Sensory examination revealed that sensation was 
intact with the exception of decreased sensation in the 
distribution of the right ilioinguinal nerve.  
Electromyographic testing revealed normal right internal 
abdominal oblique and transversus abdominis muscles.  The 
sensory branch of the right ilioinguinal nerve could not be 
tested secondary to technical difficulties.  The veteran was 
diagnosed with right ilioinguinal nerve neuropathy.  

In April 2001, a VA examiner indicated that he had been asked 
to dictate a report for the veteran.  It was noted that the 
veteran's pain was intractable and disabling because it 
prevented him from optimal physical performance and the 
appropriate concentration for physical or mental job duties.  
The veteran's prognosis was "guarded."  The examiner noted 
that the veteran could not lift or carry things, and was not 
suitable for "intellectual work, which requires the 
persistent concentration, due to the severe pain."  

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 10 
percent disability evaluation, and that the preponderance of 
the evidence is consequently against the claim for a higher 
rating.  


Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2001).  The additional code is shown after a hyphen.  
Id.  The hyphenated diagnostic code used in this case by the 
RO indicates that the inguinal hernia (identified by 
Diagnostic Code 7338) is the service-connected disorder, and 
impairment of the ilioinguinal nerve under Diagnostic Code 
8630 is a residual condition.  The RO assigned a 10 percent 
disability rating for this condition due to impairment of the 
ilioinguinal nerve.  Diagnostic Code 8630.  Nevertheless, if 
the veteran has separate and distinct manifestations 
attributable to the hernia under Diagnostic Code 7338, as 
opposed to symptomatology from the ilioinguinal nerve 
impairment for which he is being compensated under Diagnostic 
Code 8630, then he could possibly receive separate disability 
ratings.  The Board will analyze both.

Disability ratings under Diagnostic Code 7338 are based on 
the presence and size of an inguinal hernia, as well as 
whether it requires any form of support.  Disability ratings 
under Diagnostic Code 8630 are based on the sensory 
manifestations resulting from impairment of the ilioinguinal 
nerve.  The symptomatology for an inguinal hernia 
appropriately rated under Diagnostic Code 7338 is not 
duplicative of or overlapping with the symptomatology of 
ilioinguinal nerve impairment appropriately rated under 
Diagnostic Code 8630.  If there is additional disability 
attributable to the hernia itself, as opposed to the nerve 
entrapment, the veteran would be entitled to a separate 
disability rating.  Accordingly, consideration will be given 
to whether any separate evaluations should be assigned under 
applicable diagnostic codes.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-262 (1994); 38 C.F.R. § 4.14 (2001).

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for impairment of the 
ilioinguinal nerve.  Diagnostic Code 8530 provides a zero 
percent disability rating for mild or moderate paralysis of 
the ilioinguinal nerve and a 10 percent disability rating for 
severe to complete paralysis 

of the ilioinguinal nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8530 (2001).  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves (2001).

Diagnostic Code 8630 refers to neuritis involving the 
ilioinguinal nerve.  Neuritis is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, and is rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2001).  Diagnostic Code 8730 refers to neuralgia involving 
the ilioinguinal nerve.  Neuralgia is characterized by dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, and is also rated on the same scale 
provided for injury of the nerve involved, with a maximum 
equal to moderate, incomplete, paralysis.  38 C.F.R. § 4.124 
(2001).

In this case, the veteran's ilioinguinal nerve entrapment 
from the 1989 hernia surgery has resulted in pain at the 
operation site, severe pain at times, and almost constant 
discomfort.  This symptomatology has been assigned the 
maximum schedular rating of 10 percent.  Regardless of 
whether the veteran's symptoms are classified as paralysis, 
neuritis, or neuralgia of the ilioinguinal nerve, the maximum 
available schedular rating is 10 percent.  Thus, there is no 
basis for an award of a higher schedular rating based on 
damage to the nerve.

Under Diagnostic Code 7338, a noncompensable (zero percent) 
disability rating is assigned for a small, reducible inguinal 
hernia, or an inguinal hernia without true hernia protrusion, 
or an inguinal hernia that has not been operated on, but is 
remediable.  A 10 percent disability rating is warranted 
where the evidence shows a post-operative recurrent inguinal 
hernia that is readily reducible and well supported by truss 
or belt.  


The medical evidence of record does not show that the veteran 
currently has an inguinal hernia or that his inguinal hernia 
has recurred since surgery in 1989.  VA treatment records 
consistently report that either the veteran has no hernia or 
that the veteran has no recurrence of an earlier hernia.  In 
addition, the most recent VA treatment records showed no 
bulges or swelling.  Moreover, there is no evidence that 
indicates that the veteran uses a truss or belt to support a 
hernia because he does not have a hernia at this time.  
Accordingly, a separate 10 percent rating for an inguinal 
hernia is not warranted.  

The Board notes that, though scarring consistent with hernia 
repair was reported in VA treatment records dated in November 
1998, there is no indication that the scarring was poorly 
nourished, or tender and painful on objective demonstration, 
or causing any functional loss so as to warrant an additional 
evaluation.  38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7804, 
7805) (2001).

In short, the Board finds that the veteran's symptomatology 
most closely approximates the criteria for the currently 
assigned 10 percent rating for status post right inguinal 
hernia repair with nerve entrapment.  The veteran is 
currently rated at the maximum schedular rating for the 
affected peripheral nerve, and the veteran's disability does 
not warrant an increased evaluation under any other 
potentially applicable rating criteria.  

Finally, although the veteran has described his pain as being 
unusually bothersome, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321(2001).  The current 
evidence of record does not demonstrate that the veteran's 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  The Board notes that the veteran stated 
he last worked in June 2000, and one VA examiner noted that 
the veteran's pain prevents him from achieving optimal work 
performance.  However, the Board notes that the veteran 
stated that he had not lost any time from work due 

to his pain.  In addition, the Board notes that VA treatment 
records consistently show that the veteran's pain was reduced 
with rest and medication.  Although the veteran has pain due 
to his disability, this pain was characterized as "low grade 
discomfort."  As such, the Board finds that the April 2001 
opinion that the veteran was unable to work is unsupported by 
the record.  

It is undisputed that the veteran's service-connected status 
post right inguinal hernia repair with nerve entrapment would 
have some effect on employability, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Additionally, the Board notes that when the involvement of a 
peripheral nerve is wholly sensory, the rating would 
ordinarily be for the mild, or at the most, the moderate 
degree.  See 38 C.F.R. § 4.124(a).  In the veteran's case, he 
has reported constant pain that is sometimes severe.  Even 
so, with constant pain that is at times excruciating, such as 
described by the veteran, the rating schedule specifically 
contemplates this problem, see 38 C.F.R. § 4.123, and assigns 
a 10 percent rating for such difficulties due to ilioinguinal 
nerve damage.  Diagnostic Code 8630.  Therefore, given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted. 

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), which became effective during the pendency 
of this appeal.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of 

the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477(1999), opinion 
withdrawn and appeal dismissed sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001).  

Under the new law, VA has a duty to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  The veteran and his representative were 
notified in a statement of the case issued in May 2001 of the 
facts developed in the case, and of the reasoning used in 
reaching a decision on the issue in this case.  The veteran 
has not mentioned any unobtained evidence that might aid his 
claim.  Further, the veteran has been afforded a VA 
examination to assess the severity of his service-connected 
disability.  No other sources of relevant medical evidence 
have been identified that could aid in the resolution of this 
appeal.  In light of the medical evidence of record, further 
development is not required.  It thus falls to the Board to 
address this case on the merits, which it has done.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1361 (1998) (Board has fact-finding 
authority to assess the quality of the evidence before it, 
including the duty to analyze its credibility and probative 
value, as well as authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.


ORDER

Entitlement to an increased rating for status post right 
inguinal hernia repair with nerve entrapment is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

